Citation Nr: 9905907	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for hiatal hernia 
and duodenal ulcer, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran retired in April 1968 after more than twenty 
years of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for an 
evaluation in excess of 10 percent for his hiatal hernia, 
while granting an increased evaluation to 20 percent for his 
degenerative arthritis of the cervical spine.  The veteran 
perfected an appeal with respect to each of these decisions.

By a rating decision of September 1996, during the pendency 
of this appeal, the RO granted an increased evaluation to 20 
percent for the veteran's hiatal hernia and duodenal ulcer, 
and a 30 percent evaluation for his degenerative arthritis of 
the cervical spine.  Inasmuch as each of these evaluations is 
not the maximum benefit under the rating schedule, the claims 
for an increased evaluation for each of these disabilities 
remains in controversy and are still viable issues for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App 35, 38 (1993).

The Board notes that the issue of entitlement to an increased 
evaluation for degenerative arthritis of the cervical spine 
on an extra-schedular basis will be discussed in the REMAND 
portion of this decision.





FINDINGS OF FACT

1.  The veteran's duodenal ulcer is only moderately severe, 
and is not manifested by anemia or recurrent incapacitation 
episodes averaging ten days or more in duration at least four 
or more times a year.

2.  The veteran's hiatal hernia is manifested by some 
epigastric distress, dysphagia, and pyrosis, but has not 
resulted in considerable impairment to his health, and is 
well maintained with a proper diet and medication.

3.  The veteran's degenerative arthritis of the cervical 
spine is productive of moderate limitation in range of motion 
with pain, but is not manifested by ankylosis or spinal cord 
involvement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hiatal hernia and duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.113, 4.114, Diagnostic Codes 
7305, 7346 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for degenerative arthritis of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5290 
(1998).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992). 

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service medical treatment records, VA rating examination 
reports, and a transcript from a personal hearing before a 
Hearing Officer at the RO.  The Board is unaware of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
I.  Hiatal Hernia and Duodenal Ulcer

The veteran's disability due to hiatal hernia and duodenal 
ulcer is currently rated as 20 percent disabling under 
Diagnostic Code 7305.  Under this code provision, a 20 
percent rating is warranted for a duodenal ulcer which is 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted when the disorder is moderately severe; that is, 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.

The RO also considered the provisions of Diagnostic Code 
7346, which provides a 30 percent rating for a hiatal hernia 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, which produces 
considerable impairment of health.  A 60 percent rating is 
provided where there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.  See 38 C.F.R. § 4.114 Diagnostic Code 7346.

The Board notes that the RO properly evaluated the veteran's 
hiatal hernia and duodenal ulcer as one disability under the 
provisions of Diagnostic Codes 7305 and 7346.  There are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113.  
Accordingly, ratings under Diagnostic Codes 7305 and 7346 can 
not be combined with each other.  Instead, a single 
evaluation must be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. § 
4.114.

In support of his claim, the veteran submitted VA outpatient 
treatment reports dated from April 1995 to January 1997, some 
of which refer to the veteran's hiatal hernia and duodenal 
ulcer.  In May 1995, the veteran reported that he suffered 
from heartburn.  The assessment was gastroesophageal reflux 
disease (GERD), for which the physician recommended Zantac.  
In August 1995, the veteran reported esophageal reflux and 
vomiting.  When seen in November 1995, he complained of 
heartburn and incidents in which food would get stuck at the 
end of his esophageus.  He added that drinking fluids would 
help food go down.  An esophagogastroduodenoscopy (EGD) 
revealed no obstruction.  The veteran's weight was noted to 
be 193 pounds when seen in December 1995, and 202 pounds when 
seen in January 1996.  In February 1996, it was noted the 
veteran's prescription of Naproxen had been canceled due to 
his peptic ulcer disease.  Instead, it was recommended that 
the veteran use Tylenol for his arthritic condition.  The 
veteran called in August 1996 complaining of GERD, and 
indicated that he wanted to talk to his physician about 
possible surgery for his hiatal hernia.  An upper GI series 
performed in November 1996 revealed a small sliding hiatal 
hernia with demonstrable reflux esophagitis.  The stomach, 
duodenal bulb and the duodenal loop were all intact. 

The veteran testified before a Hearing Officer at the RO in 
May 1996 that his disability due to hiatal hernia and 
duodenal ulcer was more severely disabling than currently 
evaluated.  He stated that he currently suffered from serious 
heartburn, regurgitation and trouble swallowing his food.  He 
added that he was required to eliminate certain foods and 
beverages such as coffee, tea, pizza, and spicy foods.  He 
also testified that a VA physician had recently taken him off 
of his arthritis medication because it had caused internal 
bleeding.  

In connection with this appeal, the veteran was examined by 
the VA in June 1996 to determine the nature and severity of 
his hiatal hernia and duodenal ulcer.  The veteran refused to 
be scoped at that time; thus the examiner reviewed findings 
from the scope performed in November 1996.  The veteran also 
declined to have a blood count drawn to determine the 
presence of anemia.  The veteran reported that he could not 
tolerate coffee, soda, or greasy foods, each of which caused 
reflux symptoms to occur which were quite uncomfortable.  He 
denied any vomiting, hematemesis or melena.  He also denied 
any problem with swallowing his food mechanically.  The 
veteran reported that his periods of discomfort were located 
from the xiphoid to the epigastric region of his abdomen.  He 
added that pain was not present if he followed his diet and 
took Tagamet.

On examination, the veteran denied severe pain with gentle 
palpation of the esophagus and epigastric region.  There were 
normal active bowel sounds on auscultation.  His current 
weight was 190 pounds, with a maximum weight of 206 pounds 
over the prior year.  (The record shows the veteran's height 
to be 5'10.")  As noted, the upper GI series performed in 
November 1996 disclosed a small sliding hiatal hernia with 
demonstrable reflux esophagitis.  The stomach, duodenal bulb 
and the duodenal loop were all intact.  This examination also 
revealed a 1.3 centimeter Schatzki's ring on the 
gastroesophageal junction.  There was also a small amount of 
barium seen at the lower esophageus consistent with possible 
ulcer and esophagitis.  Based on these findings, the 
diagnoses were (1) small sliding hiatal hernia with 
demonstrable reflux and a possibility of ulcer and 
esophagitis; and (2) Schatzki's ring seen on upper 
gastrointestinal series.  

After considering the pertinent evidence of record, the Board 
finds that the evidence is ambiguous at to which of the 
veteran's gastrointestinal disorders (hiatal hernia or 
duodenal ulcer) represents the predominant disability 
picture.  However, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
for the veteran's hiatal hernia and duodenal ulcer under 
either Diagnostic Code 7305 or Diagnostic Code 7346.  

The Board finds that the veteran's disability due to duodenal 
ulcer is most analogous to the 20 percent rating under 
Diagnostic Code 7305.  The Board recognizes that the veteran 
has experienced some weight loss over the last several years.  
However, this weight loss does not appear to be significant, 
as the recent VA examination report reflects the veteran's 
current weight to be 190 pounds, with a maximum weight of 206 
pounds over the prior year.  The veteran's height was also 
noted to be 5'10."  In any event, there is no evidence that 
the disability at issue has impaired the veteran's health.  
Moreover, since the veteran declined to have blood drawn 
during his recent VA examination, no evidence of anemia was 
shown.  Finally, the Board notes that there is simply no 
evidence of recurrent incapacitating episodes averaging ten 
days or more in duration at least four or more times a year.  
Thus, the preponderance of the evidence is against an 
evaluation in excess of 20 percent under Diagnostic Code 
7305.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent under 
Diagnostic Code 7346.  The Board notes that the veteran meets 
some of the criteria for a 30 percent evaluation under 
Diagnostic Code 7346, as he has experienced some epigastric 
distress with dysphagia, pyrosis and regurgitation.  
Nevertheless, these symptoms appear to be mild and well 
controlled by avoiding certain foods.  The VA examination 
report of June 1996 noted that reflux symptoms would occur 
after eating certain foods, but that pain was not present if 
he followed a proper diet and took Tagamet.  At that time, 
the veteran also denied any vomiting, hematemesis, melena, or 
problems with swallowing his food mechanically.  More 
importantly, to reach the 30 percent rating under Diagnostic 
Code 7346, these symptoms are required to produce 
considerable impairment of health.  In this case, however, 
the clinical evidence does not show that the veteran's health 
has been considerably impaired by his gastrointestinal 
symptoms.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 20 percent for his hiatal hernia and duodenal ulcer.  The 
Board notes that the medical evidence does not show that the 
veteran has adhesions of the peritoneum (Diagnostic Code 
7301), hypertrophic gastritis (Diagnostic Code 7307), or 
irritable bowel syndrome (Diagnostic Code 7319).  See 
38 C.F.R. § 4.114, Diagnostic Codes 7301, 7307, 7319. (1998).  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's hiatal hernia and duodenal ulcer. 
The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  38 C.F.R. § 3.321(b)(1).  
There has been no showing or assertion that the veteran's 
hiatal hernia and duodenal ulcer have caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  Although the 
veteran is currently unemployed, he attributes this to his 
service-connected cervical spine disability.  Under these 
circumstances, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).

II.  Degenerative Arthritis of the Cervical Spine

The veteran's degenerative arthritis of the cervical spine is 
currently evaluated as 30 percent disabling under Diagnostic 
Codes 5010 and 5290.  Under Diagnostic Code 5010, arthritis 
due to trauma which is substantiated by X-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003 
which, in turn, provides that such arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998). 

Limitation of motion of the cervical spine is evaluated at 
Diagnostic Code 5290.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  The veteran's degenerative arthritis of the cervical 
spine is currently evaluated as 30 percent disabling under 
this code provision, which contemplates severe limitation of 
motion of the cervical spine.  Since this is the maximum 
evaluation allowed under Diagnostic Code 5290, the Board must 
determine whether any other applicable diagnostic code 
warrants a higher evaluation for this disability.  

There are several other code provisions pertaining to the 
cervical spine which provide an evaluation in excess of 30.  
Under Diagnostic Code 5285, for example, an additional 10 
percent evaluation is warranted where there is demonstrable 
deformity of the vertebral body in addition to limited motion 
or muscle spasm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998).  Under Diagnostic Code 5287, a 40 percent disability 
evaluation is warranted if there is evidence that the 
cervical spine is ankylosed (bony fixation).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5287 (1998).  Finally, under 
Diagnostic Code 5293, a 40 percent evaluation is provided for 
severe intervertebral disc syndrome manifested by recurring 
attacks with intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998). 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40,  4.45, and 4.59, the VA is generally required to 
consider whether an increased evaluation could be assigned on 
the basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

The evidence of record does not show that the veteran's 
cervical spine disability is manifested by ankylosis, spinal 
cord involvement, or intervertebral disc syndrome.  
Accordingly, the requirements for a higher evaluation under 
Diagnostic Codes 5285, 5287, or 5293 have not been met.  In 
reaching this decision, the Board considered VA outpatient 
treatment reports dated from April 1995 to January 1997, some 
of which pertain to the veteran's cervical spine disability.  
None of these reports, however, indicates that the veteran's 
cervical spine was ever ankylosed or productive of 
intervertebral disc syndrome.  They also do not show 
demonstrable deformity of a vertebral body.

The veteran was afforded an orthopedic examination by the VA 
in June 1996, at which time he complained of neck pain with 
motion, especially when looking up.  Examination of the 
cervical spine revealed no postural abnormalities or fixed 
deformities.  Range of motion testing showed flexion and 
extension to 25 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 35 degrees, left rotation to 30 
degrees, and right rotation to 35 degrees.  The veteran 
reported tingling in the left arm and hand since he fell 
three weeks prior to examination.  X-rays of the cervical 
spine revealed a narrowing of the C5-6 and C6-7 
intervertebral spaces.  This appeared to be more prominent 
when compared to X-rays taken in 1995.  The diagnosis was 
degenerative changes of the cervical spine, progressive in 
nature since last examination in 1995.  Based on these 
findings, the Board finds that Diagnostic Codes 5285, 5287 
and 5293 do not afford the veteran a higher evaluation for 
his degenerative arthritis of the cervical spine.

The Board has also considered testimony presented by the 
veteran during his hearing at the RO in May 1996.  The 
veteran essentially maintained that his cervical spine 
disability was manifested by limitation in range of motion 
and pain.  However, the veteran did not contend that his 
cervical spine was ankylosed or that he experienced symptoms 
compatible with severe intervertebral disc syndrome.  The 
veteran's statements must be considered in light of the 
objective data and the relevant rating criteria.  In this 
case, the findings are insufficient to show that his cervical 
spine disability warrants a higher evaluation.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument advanced 
by the veteran's representative that an increased evaluation 
is warranted on the basis of functional loss due to the 
veteran's complaints of pain.  See DeLuca, 8 Vet. App. at 
204-05.  Where, as in this case, a musculoskeletal disability 
is currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, 
since there is no applicable diagnostic code which provides 
an evaluation in excess of 30 percent, consideration of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 is not in order.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for his degenerative arthritis of the 
cervical spine under applicable schedular criteria.  Under 
these circumstances, the Board finds that the doctrine of 
reasonable doubt need not be applied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

An evaluation in excess of 20 percent for hiatal hernia and 
duodenal ulcer is denied.

An evaluation in excess of 30 percent for degenerative 
arthritis of the cervical spine on a schedular basis is 
denied.


REMAND

The Board denied the veteran's claim for an increased 
evaluation for a cervical spine disability on a schedular 
basis.  The Board finds, however, that additional development 
is necessary prior to the completion of appellate 
consideration of the veteran's claim for an increased 
evaluation on the basis of an extra-schedular evaluation.

As previously discussed, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
exceptional or unusual cases where the schedular criteria are 
deemed inadequate, due to such related factors as marked 
interference with employment or frequent hospitalizations, an 
extra-schedular evaluation may be assigned, subject to the 
procedures set forth in 38 C.F.R. § 3.321(b)(1).

In Floyd v. Brown, 8 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to address the 
provisions of 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony and to identify all potential theories 
of entitlement to a benefit under the law and regulations.  
In Bagwell, supra, the Court clarified Floyd by indicating 
that its finding there did not preclude the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.

In written statements, as well as during his hearing at the 
RO, the veteran maintained that he was entitled to an extra-
schedular evaluation for his degenerative arthritis of the 
cervical spine, as this disability had caused marked 
interference with employment.  He related that he was last 
employed as a bus driver where he was terminated because of a 
motor vehicle accident.  According to the veteran, he was 
unable to see a car approaching from the left because his 
cervical spine disability severely limited his ability to 
turn his head to the left.  He also said that he had been 
unable to secure another job driving a bus because he would 
be unable to pass a physical examination due to his cervical 
spine disability.  

This evidence raises the issue of whether there is "marked 
interference" with the veteran's employment and earning 
capacity deriving from his cervical spine disability.  As 
such, the Board cannot say in the first instance that the 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards without 
substantially prejudicing the appellant, who has not had an 
opportunity to address this matter below.  Therefore, the 
Board finds that further development of the record is 
required to determine whether an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
arising from the veteran's degenerative arthritis of the 
cervical spine is appropriate.  See 38 C.F.R. § 3.321(b)(1); 
see also, Bagwell, supra; Shipwash, supra.  


Accordingly, this case is REMANDED for the following action:

1.  The RO should inform the veteran of 
the elements of a claim for an extra-
schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  The RO should afford the 
veteran a reasonable time period in 
which to do so.

2.  The RO should then review the 
record to consider whether the criteria 
for submission for assignment of an 
extra-schedular evaluation for the 
veteran's service-connected 
degenerative arthritis of the cervical 
spine, pursuant to 38 C.F.R. 
§ 3.321(b)(1), are met.  

3.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is 
required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

